Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-8 are pending in this application.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

	It is noted that the claimed invention is directed to a method.  The examiner suggests amending the abstract to reflect same.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sartor et al. (2017/0119457) in view of Mahlberg et al. (International Journal of Adhesion article) and Park et al. (2010/0059114).
Sartor teaches a method for manufacturing a non-stick coated electrosurgical instruments (title) in which a hexamethyldisiloxane plasma coating is disposed on the sealing plate and insulating housing, where the sealing plate can be stainless steel (0008).  The HMDSO plasma 
Mahlberg teaches the effect of oxygen and hexamethyldisiloxane plasma on specific properties including adhesion (title) in which plasma treatments were carried on in a plasma reactor to avoid contamination and to control pressure (p.285 col.1 section 2.3).  The reference also teaches of different power levels (Table 2).  It would have been obvious to utilize a plasma reactor to control pressure and to avoid contamination in Sartor with the expectation of success because Mahlberg teaches of avoiding contamination by using a reactor.
In addition, the references fail to teach varying plasma power.  Park teaches of forming a solar cell (title) in which silicon oxynitride can be deposited by PECVD (0031).  It is specifically noted that the thickness of the film can be controlled by changing plasma power and deposition time (0031).  It would have been obvious to vary thickness by changing plasma power in Sartor with the expectation of success because Park teaches the conventionality of varying thickness by changing power.
Regarding claim 2, Sartor teaches oxygen (0046).
Regarding claim 3, Sartor teaches hexamethyldisiloxane (0026).
Regarding claim 4,  Park teaches of varying thickness by changing plasma power (0031).

Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sartor et al. (2017/0119457) in view of Mahlberg et al. (International Journal of Adhesion article) and Park et al. (2010/0059114) and further in view of Cooke et al. (2013/0108863).  However, the combination of Sartor/Mahlberg/Park fails to teach reprocessing a coated electrosurgical device by using tetrafluoromethane to remove a coating.
Cooke teaches of refurbishing a coated graphite article (title) in which a reactive ion etch refurbishment is performed using a plasma containing CF4 to refurbish the used graphite (0064-0066).  It would have been obvious to use tetrafluoromethane to etch the previous coating in the combination with the expectation of success because Cooke teaches of refurbishing an article by etching the surface with CF4.
Regarding claim 6, Cooke teaches tetrafluoromethane (0064).
Regarding claim 7, Sartor teaches oxygen (0046).
Regarding claim 8, Sartor teaches hexamethyldisiloxane (0026).

Kang et al. (Plasma Processes and Polymers article) teaches a method of applying a non-stick polymer coating on an energy-based surgical device by employing an atmospheric pressure RF-driven plasma with hexamethyldisiloxane entrained in argon carrier gas and has been cited as relevant art.

















Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417.  The examiner can normally be reached on M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        03/16/2021